PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chiu et al.
Application No. 14/966,822
Filed: December 11, 2015
For: METHOD AND SYSTEM FOR PROMOTIONAL OFFERS EXCHANGE

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 03, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result, of petitioner’s failure to file an appeal brief (and fee required by 37 CFR 41.20(b)) within the time period provided in 37 CFR 41.37(a).  As an appeal brief (and appeal brief fee) was not filed within two (2) months of the Notice of Appeal filed July 14, 2020, followed by three (3) months extension of time filed August 18, 2020.  Since no response was received by December 14, 2020, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on December 15, 2020.  See MPEP 1215.04.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), and a fee of $680, and the submission required by 37 CFR 1.114, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

A review of the file records indicates that petitioner has submitted a second Notice of Appeal along with the fee of $400 on August 18, 2020.  However, petitioner has submitted a timely proper Notice of Appeal along with the required fee on July 14, 2020.  Therefore, the second Notice of Appeal  is not a proper response to a Notice of Appeal, for this reason the $400 fee is unnecessary and will be credited back to petitioner’s original form of  payment via credit card as au 


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the processing of the application should be directed to Technology Center 3600 at (571) 272-3600.
	





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions